Per Curiam. On September 18, 2000, an original action was filed in this court pursuant to Amendment 7 to the Arkansas Constitution. The complaint seeks an order from this court enjoining the Respondent from placing on the November 7, 2000 General Election ballot a proposed initiated constitutional amendment entitled, “An amendment to abolish the state and local sales and use tax on used goods, to prohibit the increase of taxes without voter approval at a general election, to provide for a three year statute of limitations for actions to recover taxes, by the taxing authority or by an aggrieved tax payer, to provide procedural safeguards for taxpayers, and for other purposes.” This same date, a motion for an expedited scheduling order was filed.  The motion for an expedited scheduling order is granted. The schedule will be as follows: Interventions and answers will be filed by September 29, 2000. Simultaneous briefs from all parties, including the intervenors, will be filed by October 6, 2000. Simultaneous reply briefs from all parties, including the intervenors, will be filed by October 10, 2000. Oral argument will be held October 12, 2000, at 9:00 a.m. We direct complainant Kurrus to personally serve the sponsor of the proposed amendment with a copy of this per curiam.